UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
  --------------------------------------x
                                                                             :
UNITED STATES OF AMERICA                                                     :   Case No. 1:90-cr-00446-FB
                                                                             :
          -against-                                                          :
                                                                             :
ANTHONY CASSO                                                                :   DECLARATION OF QAIS
                                                                             :   GHAFARY
                                            Defendant.                       :
                                                                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

Qais Ghafary, pursuant to 28 U.S.C. § 1746, declares as follows:

     1. I am an associate at the law firm Sidley Austin LLP (“Sidley Austin”), counsel for Anthony

          Casso in this matter. I submit this declaration in compliance with Local Criminal Rule 1.2 to

          notify the Court that I am withdrawing as counsel because I will be leaving my employment at

          Sidley Austin.

     2. My withdrawal will not delay the matter or prejudice any party, and I am not retaining or

          charging a lien.

     3. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

          correct.
Dated: New York, New York   By:   /s/ Qais Ghafary
       May 13, 2021                Qais Ghafary
                                   SIDLEY AUSTIN LLP
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   (212) 839-5300
                                   qghafary@sidley.com

                                  Attorney for Anthony Casso
